Title: From George Washington to the Five Nations, 23 March 1792
From: Washington, George
To: Five Nations



Philadelphia. 23d March 1792.

Speech of the President of the United States, to the Chiefs and Representatives of the five nations of Indians, in Philadelphia.
Sachems and Warriors of the Five Nations.
It affords me great satisfaction, to see so many of you, who are the respectable Chiefs and Representatives of your several tribes, and I cordially bid you welcome to the Seat of the government of the United States.
You have been invited to this place by Colonel Pickering, at my special request, in order to remove all causes of discontent: to devise and adopt plans to promote your welfare, and firmly to cement the peace between the United States and you, so as that in future, we shall consider ourselves as brothers indeed.
I assure, that I am desirous, that a firm peace should exist, not only between the United States and the five Nations, but also between the United States and all the natives of this land; and this peace should be founded upon the principles of justice and humanity as upon an immovable rock.
That you may partake of all the comforts of this earth, which can be derived from civilized life, enriched by the possession of industry, virtue and knowledge: And I trust, that such judicious measures will now be concerted, to secure to you and your children, these invaluable objects, as will afford you just cause of rejoicing while you live.
That these are the strong and sincere desires of my heart, I hope time and circumstances will convince you. But in order that our peace and friendship may forever be unclouded, we must forget the misunderstandings of past times. Let us now look forward, and devise measures to render our friendship perpetual.
I am aware, that the existing hostilities with some of the western

Indians have been ascribed to an unjust possession of their lands by the United States. But be assured, this is not the case. We require no lands but those obtained by treaties, which we consider as fairly made, and particularly confirmed by the treaty of Muskingum in the year 1789.
If the western Indians should entertain the opinion, that we want to wrest their lands from them, they are laboring under an error. If this error should be corrected, it would be for their happiness; and nothing would give me more pleasure, because it would open to both of us the door of peace.
I shall not enter into further particulars with you at present, but refer you to General Knox, the Secretary of War, and Colonel Pickering, who will communicate with you, upon the objects of your journey, and inform me thereof.
As an evidence of the sincerity of the desires of the United States, for perfect peace and friendship with you, I deliver you this white belt of Wampum, which I request you will safely keep.

Go. Washington.

